Name: Commission Decision of 20 December 2006 amending Decision 2005/363/EC concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2006) 6729) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  agricultural policy;  means of agricultural production;  regions of EU Member States;  organisation of transport;  agricultural activity
 Date Published: 2007-01-12; 2007-08-24

 12.1.2007 EN Official Journal of the European Union L 7/21 COMMISSION DECISION of 20 December 2006 amending Decision 2005/363/EC concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2006) 6729) (Text with EEA relevance) (2007/12/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof. Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof. Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Decision 2005/363/EC of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (4) was adopted in response to the presence of African swine fever in the province of Nuoro and part of the province of Sassari in Sardinia. (2) Italy has informed the Commission about the results of the plan for the eradication of African swine fever in feral pigs in Sardinia, approved by Commission Decision 2005/362/EC (5), and the favourable evolution of that disease on the territory of Sardinia. (3) The province of Orestano, certain municipalities of the province of Sassari and certain municipalities of the province of Nuoro should therefore be deleted from the areas of Sardinia as referred to in point (b)(i) of Article 5(2) of Decision 2005/363/EC that are excluded from the derogation foreseen in this Article that authorises the Italian authorities to dispatch pig meat under certain conditions. (4) Decision 2005/363/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2005/363/EC is replaced by the text in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version in OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 118, 5.5.2005, p. 39. Decision as last amended by Decision 2005/494/EC (OJ L 182, 13.7.2005, p. 26). (5) OJ L 118, 5.5.2005, p. 37. ANNEX ANNEX I Areas of Sardinia as referred to in point (b)(i) of Article 5(2): (a) In the province of Nuoro: the territory of the municipalities of Aritzo, Arzana, Atzara, Austis, Bari Sardo, Baunei, Belvi, Bitti, Cardedu, Desulo, Dorgali, Elini, Fonni, Gadoni, Gairo, Galtelli, Girasole, Ilbono, Irgoli, Jerzu, Lanusei, Loceri, Loculi, Lotzorai, Lula, Meana Sardo, Onani, Onifai, Orgosolo, Orosei, Osidda, Osini, Ovodda, Seui, Sorgono, Talana, Tertenia, Teti, Tiana, Tonara, Tortoli, Triei, Ulassai, Uzulei, Ussassai and Villagrande Strisaili; (b) In the province of Sassari: the territory of the municipalities of Ala' dei Sardi, Anela, Budduso', Bultei, Nughedu di San Nicolo' and Pattada.